Opinion of the Court by
Chief Justice Hobson
Affirming,
*206This appeal is prosecuted on an incomplete transcript of the record. By rule 27 of the court, a partial transcript may be brought up on a schedule filed in the Clerk’s office as prescribed by section 737 of the Code of practice. But no schedule was filed in this case and the clerk merely certifies that the transcript contains a true copy of the petition, the demurrer thereto and the order sustaining it. The presumption is that the circuit court ruled correctly. We cannot know from this transcript what other orders the circuit court made in the action or what other pleadings were filed in it. The presumption that the circuit court ruled correctly is not overcome when a partial transcript is filed, unless it is so made out that under the rule it must be treated as a complete transcript. See Civil Code, section 737, subsection 12.
Judgment affirmed.